DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s AMENDMENTS TO THE CLAIMS filed November 29, 2020 is respectfully acknowledged. Claims 1-8 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed November 29, 2020 in regards to claims 1-7 have been fully considered but they are not persuasive. Applicant states that Thompson does not teach or suggest “to convert the plurality of the first images into a plurality of second images when images are assumed to be captured at the set position”, as recited in claims 1 and 7. However, Examiner’s position is that, just because the claimed images are assumed to be captured at the set position, it is considered that it doesn’t mean that the claimed images are definitely captured at the set position. Since the claim does not positively state that the images are captured at the set position, Examiner deems that this limitation is not required, and that Thompson still overcomes this limitation.
Applicant's arguments filed November 29, 2020 in regards to claim 8 have been fully considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.    	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.    	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
	Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "imaging device" in claims 1-7, "movement device" in claims 1-3, "image processing device" in claims 1 and 7, "image conversion unit" in claims 1, 4, 5 and 7, "composition unit" in claims 1, 6 and 7, and "composite image processing unit" in claims 1 and 7".
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.    	Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 10,094,794 B2) in view of ONO et al. (US 2018/0215035 A1).

	Regarding claim 1, Thompson et al. discloses an imaging device (i.e. system for thermographic imaging of a panel 2 - ¶39; FIG. 1), comprising:
a vision sensor configured to capture a first image of a workpiece (i.e. infrared camera 4 is triggered periodically to capture successive digital images of the varying spectral radiance of the heated portion of the panel 2 - ¶40; FIG. 1);
a movement device configured to move one of the workpiece and the vision sensor so as to change a relative position of the one of the workpiece and the vision sensor with respect to the other (i.e. movements of the robot 64, on which infrared cameras 4a, 4b and flash lamp 6 are mounted, are controlled by a robot control computer 70 - ¶80; FIG. 2, 9); and
an image processing device configured to process the first image (i.e. infrared thermography computer 8 is programmed to process infrared image data - ¶41);
wherein the image processing device includes a storage unit, configured to store a set of the first image of the movement device at the time of capturing the first image (i.e. acquired infrared image data was stored in a non-transitory tangible computer-readable storage medium - ¶41);
a detection surface defined on the workpiece and a set position serving as a position of the movement device are determined in advance (i.e. the flash lamps and infrared cameras could be mounted on a moving gantry, i.e., a platform that spans the composite structure and travels along parallel tracks, wherein the flash lamps and infrared cameras can be moved along the surface of a composite structure to ensure access for inspection of the entire part - ¶41), the vision sensor captures a plurality of first images such that relative positions of the vision sensor with respect to the workpiece mutually differ (i.e. flash lamps and infrared cameras may be supported by one or more robots that travel along tracks, so the cameras inherently move relative to the surface due to their connection to the robots - ¶34), and the image processing device includes:
an image conversion unit configured to convert the plurality of the first images into a plurality of second images when images are assumed to be captured at the set position (i.e. an infrared imaging system comprising a computer configured to convert infrared image data to a wrinkle maximum amplitude measurement value based on a calibration curve that correlates infrared image data indicative of an out-of-plane wrinkle to optical cross-section measurement data indicative of an out-of-plane wrinkle - ¶16), on the basis of the position of the movement device at the time of capturing the image of the first image (i.e. The infrared image data acquired from adjacent square areas 56 can be stitched together based on measurements of the respective locations of the robot base 66 using a laser tracker 24 and respective movements of the robotic arms 68 using encoders incorporated in the robot 64. The stitching process may be performed on a real-time basis or may be performed at a later time - ¶44; FIG. 2); 
a composition unit configured to generate a composite image into which the plurality of the second images are composited (i.e. data acquisition module 10 may be used if the infrared camera 4 captures multiple spatially different images to generate a complete mosaic image of the surface of the composite structure when the latter is too large to fit in a single image frame - ¶42; FIG. 1); and
a composite image processing unit configured to perform at least one of detection and inspection of the workpiece on the detection surface on the basis of the composite image (i.e. data acquisition module 10 may be used if the infrared camera 4 captures multiple spatially different images to generate a complete mosaic image of the surface of the composite structure when the latter is too large to fit in a single image frame; the time history of the surface temperature response of the composite panel 2 as it returns to room temperature can be analyzed to detect the presence of defects in the composite material - ¶42; FIG. 1).
	Thompson does not specifically disclose wherein the detection surface defined on the workpiece and a set position serving as a position of the movement device are stored in the storage unit.
	However, ONO et al. discloses that controller 14 is set up so that it can grasp the position of each joint shaft of the robot 1, recognize the position of the workpiece W on the placement surface, and store this position information [0045].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson et al. to include the features of ONO et al. in order to provide a robot and a method of controlling the same, which are capable of easily achieving a take-out work of a workpiece, without arranging a jig and/or instrument for exclusive use, and without providing an advanced visual recognition system and performing a complicated control.

	Regarding claim 2, Thompson et al. further discloses the imaging device of claim 1, wherein the movement device is a robot configured to move either one of the workpiece and the vision sensor (i.e.
movements of the robot 64, on which infrared cameras 4a, 4b and flash lamp 6 are mounted, are controlled by a robot control computer 70 - ¶80; FIG. 2, 9).

	Regarding claim 4, neither Thompson et al. nor ONO et al. disclose the imaging device of claim 1, wherein the image conversion unit is configured to calculate a corresponding position in the first image, the corresponding position corresponding to a pixel in the second image of the plurality of second images, and calculate a value of the pixel in the second image of the plurality of second images, on the basis of a value of a pixel including the corresponding position and a value of a pixel adjacent to the pixel including the corresponding position.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson et al. to include wherein the image conversion unit is configured to calculate a corresponding position in the first image, the corresponding position corresponding to a pixel in the second image of the plurality of second images, and calculate a value of the pixel in the second image of the plurality of second images, on the basis of a value of a pixel including the corresponding position and a value of a pixel adjacent to the pixel including the corresponding position, since the teachings of Thompson et al. facilitate the calculation of time profiles for all pixels for identifying and quantifying wrinkles in a composite structure from processing infrared image data.
	 
	Regarding claim 5, neither Thompson et al. nor ONO et al. specifically disclose the imaging device of claim 4, wherein the image conversion unit is configured to calculate the value of the pixel in the second image of the plurality of the second images, on the basis of the value of the pixel including the corresponding position in the first image and a value of each of a plurality of pixels in the vicinity of the corresponding position.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson et al. to include wherein the image conversion unit is configured to calculate the value of the pixel in the second image of the plurality of the second images, on the basis of the value of the pixel including the corresponding position in the first image and a value of each of a plurality of pixels in the vicinity of the corresponding position, since the teachings of Thompson et al. facilitate the calculation of time profiles for all pixels for identifying and quantifying wrinkles in a composite structure from processing infrared image data.
	Regarding claim 6, Thompson et al. further discloses the imaging device of claim 1, wherein the composition unit sets a statistic/number of values of pixels in the plurality of the second images, for a value of a pixel in the composite image (i.e. data contained in these thermographic line profiles is used to calculate wrinkle wavelength in terms of number of pixels, which number is then converted into inches or some other dimensional unit of distance - ¶90).

	Regarding claim 7, Thompson et al. discloses an imaging device as shown in the rejection of claim 1 above, with Thompson et al. further comprising:
	a plurality of vision sensors configured to capture images of a workpiece (i.e. movements of 	the robot 64, on which infrared cameras 4a, 4b and flash lamp 6 are mounted, are controlled by 	a robot control computer 70 - ¶80; FIG. 2, 9);
	a first fixation part configured to fix the workpiece (i.e. panel 2 is inherently fixed - FIG. 1); 
	a second fixation part configured to fix each of the vision sensors (i.e. flash lamps and infrared 	cameras could be mounted on a moving gantry - ¶34);
	an image processing device configured to process the first image (i.e. infrared thermography 	computer 8 is programmed to process infrared image data - ¶41), wherein the plurality of the 	vision sensors are disposed so as to capture the images of the workpiece from positions that 	are different from each other (i.e. flash lamps and infrared cameras may be supported by one 	or more robots that travel along tracks, so the cameras inherently move relative to the surface 	due to their connection to the robots, the positions are inherently different from each other - 	¶34),
the image processing device includes a storage unit configured to store a set of the first image captured by the plurality of the vision sensors and a position of a vision sensor that captures the first image (i.e. acquired infrared image data was stored in a non-transitory tangible computer-readable storage medium - ¶41),
a detection surface defined on the workpiece and a detection position serving as the position of the vision sensor for detecting the workpiece are determined in advance, and are stored in the storage unit (i.e. the flash lamps and infrared cameras could be mounted on a moving gantry, i.e., a platform that spans the composite structure and travels along parallel tracks, wherein the flash lamps and infrared cameras can be moved along the surface of a composite structure to ensure access for inspection of the entire part - ¶41),
the image processing device includes:
an image conversion unit configured to convert the plurality of the first images captured by the plurality of the vision sensors into a plurality of second images when images are assumed to be captured at the detection position (i.e. an infrared imaging system comprising a computer configured to convert infrared image data to a wrinkle maximum amplitude measurement value based on a calibration curve that correlates infrared image data indicative of an out-of-plane wrinkle to optical cross-section measurement data indicative of an out-of-plane wrinkle - ¶16 - BSTX), on the basis of the position of each of the vision sensors (i.e. converting the infrared image data to the wrinkle maximum amplitude measurement value comprises generating thermographic line profile data based on the infrared image data, the infrared image data provided by infrared cameras mounted on a moving gantry that are moved to a location whereat a field of view of the infrared camera encompasses an inspection area on a surface of the composite structure - ¶14, 16 – BSTX; ¶34 – DETX);
a composition unit configured to generate a composite image into which the plurality of the second images are composited (i.e. data acquisition module 10 may be used if the infrared camera 4 captures multiple spatially different images to generate a complete mosaic image of the surface of the composite structure when the latter is too large to fit in a single image frame - ¶42; FIG. 1); and
a composite image processing unit configured to perform at least one of detection and inspection of the workpiece on the detection surface on the basis of the composite image (i.e. data acquisition module 10 may be used if the infrared camera 4 captures multiple spatially different images to generate a complete mosaic image of the surface of the composite structure when the latter is too large to fit in a single image frame; the time history of the surface temperature response of the composite panel 2 as it returns to room temperature can be analyzed to detect the presence of defects in the composite material - ¶42; FIG. 1).
	Thompson does not specifically disclose wherein the detection surface defined on the workpiece and a set position serving as a position of the movement device are stored in the storage unit.
	However, ONO et al. discloses that controller 14 is set up so that it can grasp the position of each joint shaft of the robot 1, recognize the position of the workpiece W on the placement surface, and store this position information [0045].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson et al. to include the features of ONO et al. in order to provide a robot and a method of controlling the same, which are capable of easily achieving a take-out work of a workpiece, without arranging a jig and/or instrument for exclusive use, and without providing an advanced visual recognition system and performing a complicated control.
	 

10. 	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 10,094,794 B2) in view of ONO et al. (US 2018/0215035 A1) as applied to claims 1, 2 and 4-7 above, and further in view of Boca (US 2010/0017033 A1).

	Regarding claim 3, neither Thompson et al. nor ONO et al. disclose the imaging device of claim 1, wherein the movement device is a conveyor configured to convey the workpiece.
	However, Boca discloses that robotic cell 100 may further include a conveyor subsystem 120 which may be used to move workpieces 108 relative to the robotic cell 100 and/or robot 104 [0039].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson et al. to include the features of Boca in order to employ communications between peripheral controllers that are independent of a robot controller or robot motion controller. 

11.    	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 10,094,794 B2) in view of ONO et al. (US 2018/0215035 A1) and Levine et al. (US 20170334066 A1).

	Regarding claim 8, Thompson discloses an imaging device, comprising:
a vision sensor configured to capture a plurality of first images of a workpiece such that relative positions of the vision sensor with respect to the workpiece mutually differ (i.e. movements of the robot 64, on which infrared cameras 4a, 4b and flash lamp 6 are mounted, are controlled by a robot control computer 70; flash lamps and infrared cameras may be supported by one or more robots that travel along tracks, so the cameras inherently move relative to the surface due to their connection to the robots, the positions are inherently different from each other - ¶34, 80; FIG. 2, 9);
a movement device including a robot or a conveyor, the movement device configured to move one of the workpiece or the vision sensor so as to change a relative position of the one of the workpiece or the vision sensor with respect to the other of the workpiece or the vision sensor (i.e. flash lamps and infrared cameras may be supported by one or more robots that travel along tracks, so the cameras inherently move relative to the surface 	due to their connection to the robots, the positions are inherently different from each other - ¶34); and 
an image processing device configured to process the plurality of first images (i.e. infrared thermography computer 8 is programmed to process infrared image data - ¶41), the image processing device including a storage unit configured to store each of the plurality of first images at a time of capturing said each of the plurality of first images as a set (i.e. the infrared camera controlled by computer 8 monitors and records an image time sequence indicating the surface temperature, thereby creating a record of the changes in the surface temperature over time - ¶36), 
generate a composite image into which the plurality of second images is composited (i.e. data acquisition module 10 may be used if the infrared camera 4 captures multiple spatially different images to generate a complete mosaic image of the surface of the composite structure when the latter is too large to fit in a single image frame - ¶42; FIG. 1), and perform at least one of detection or inspection of the workpiece on the detection surface based on the composite image (i.e. data acquisition module 10 may be used if the infrared camera 4 captures multiple spatially different images to generate a complete mosaic image of the surface of the composite structure when the latter is too large to fit in a single image frame; the time history of the surface temperature response of the composite panel 2 as it returns to room temperature can be analyzed to detect the presence of defects in the composite material - ¶42; FIG. 1).
	Thompson does not specifically disclose wherein the detection surface defined on the workpiece and a set position serving as a position of the movement device are stored in the storage unit.
	However, ONO et al. discloses that controller 14 is set up so that it can grasp the position of each joint shaft of the robot 1, recognize the position of the workpiece W on the placement surface, and store this position information [0045].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson et al. to include the features of ONO et al. in order to provide a robot and a method of controlling the same, which are capable of easily achieving a take-out work of a workpiece, without arranging a jig and/or instrument for exclusive use, and without providing an advanced visual recognition system and performing a complicated control.
	Neither Thompson nor ONO et al. disclose wherein the storage unit of the image processing device is configured to store a position of the movement device at a time of capturing said each of the plurality of first images as a set.
	Further, neither Thompson nor ONO et al. disclose a processor configured to convert the plurality of first images into a plurality of second images when images are assumed to be captured at the set position, based on the position of the movement device at the time of capturing each of the plurality of first images.
	However, Levine et al. discloses the limitation “wherein the storage unit of the image processing device is configured to store a position of the movement device at a time of capturing said each of the plurality of first images as a set” by teaching that, at each time step, a current image captured by the vision sensor of the robot performing the object motion attempt is stored, current robot parameters are also stored, and the robot chooses a movement for the next time step [0056].
	Levine et al. further discloses the limitation “a processor configured to convert the plurality of first images into a plurality of second images when images are assumed to be captured at the set position, based on the position of the movement device at the time of capturing each of the plurality of first images” by teaching that the application of the image and the candidate robot movement parameters to the trained neural network may be used to generate, over the neural network, at least one predicted transformation that will occur to the image in response to implementation of the candidate robot movement parameters, wherein  a first candidate action may indicate a motion vector to move from the current pose to a pose at a next time step, a second candidate action may indicate a motion vector to move from that pose to a pose at the next time step, and so forth [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson et al. to include the features of Levine et al. in order to improve the prediction of how a robot’s actions affect objects in its environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664